DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with K.C. Robinson on 06/18/2021.
The application has been amended and a clean version of the claim listing is as follows: 
Claim 1. (Currently amended) A logic circuit comprising:
a plurality of logic gates;
a first of the plurality logic gates further comprising a first bipolar junction transistor (BJT) having a first BJT base, a first BJT emitter and a first BJT collector, and a first photodiode having a first photodiode cathode and a first photodiode anode attached to the first BJT base;
a second of the plurality of logic gates further comprising a second BJT having a second BJT base, a second BJT emitter, and a second BJT collector, and a second photodiode attached to the second BJT base;
wherein light through a first fiber-optic line turns on the first photodiode and connects a first positive voltage to the first BJT base;
a first light emitting diode (LED) having a first LED cathode and a first LED anode attached to an output of the first logic gate for transmitting light through a second fiber-optic line to the second photodiode of the second logic gate;

Claim 2. (Currently amended) The logic circuit of claim 1, wherein the photodiodes convert the binary information in the form of light into binary information in the form of electronic pulses to be processed by the BJTs.
Claim 3. (Currently amended) The logic circuit of claim 1, wherein the first LED converts the binary information in the form of electronic pulses that have been processed by the first BJT into light.
Claim 4. (Currently amended) The logic circuit of claim 1, wherein the fiber optic transmission lines are used as a transmission medium for the binary information in the form of light connecting an LED of a logic gate to a photodiode of a following logic gate within the logic circuit.
Claim 5. (Currently amended) A logic circuit comprising:
a plurality of logic gates;
a first of the plurality logic gates further comprising a first field-effect transistor (FET) having a first FET gate, a first FET source and a first FET drain, and a first photodiode having a first photodiode cathode and a first photodiode anode attached to the first FET gate;
a second of the plurality of logic gates further comprising a second FET having a second FET gate, a second FET source, and a second FET drain, and a second photodiode attached to the second FET gate;
wherein light through a first fiber-optic line turns on the first photodiode and connects a first positive voltage to the first FET gate;
a first light emitting diode (LED) having a first LED cathode and a first LED anode attached to an output of the first logic gate for transmitting light through a second fiber-optic line to the second photodiode of the second logic gate;

Claim 6. (Currently amended) The logic circuit of claim 1, wherein the photodiodes convert the binary information in the form of light into binary information in the form of electronic pulses to be processed by the FETs.
Claim 7. (Currently amended) The logic circuit of claim 1, wherein the first LED converts the binary information in the form of electronic pulses that have been processed by the first FET into light.
Claim 8. (Currently amended) The logic circuit of claim 1, wherein the fiber optic transmission lines are used as a transmission medium for the binary information in the form of light connecting an LED of a logic gate to a photodiode of a following logic gate within the logic circuit.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art fails to teach or suggest a logic circuit of multiple logic gates wherein fiber optic transmission lines are used to connect LED output from one logic gate to a photodiode attached to the base (of BJT) or gate (of FET) of a following logic gate, when considered in view of the rest of the limitations of the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLIE Y PENG/Primary Examiner, Art Unit 3649